Citation Nr: 0827063	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  08-22 021	)	DATE
	)
	)


THE ISSUE

Whether a June 1950 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the basis of 
clear and unmistakable error (CUE).

(The issues of entitlement to an earlier effective date for 
the establishment of service connection for a low back 
disorder, and service connection for osteoarthritis of 
multiple joints, is the subject of a separate decision under 
a different docket number).

REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel 




INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This matter comes before the Board on a motion filed on 
behalf of the veteran, who is the moving party, by his 
accredited representative.  In a January 2008 statement it 
was contended that a Board decision of June 29, 1950, which 
denied service connection for a low back disorder should be 
revised or reversed on the basis of CUE.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

FINDINGS OF FACT

1.  The Board decision of June 29, 1950, was consistent with 
the evidence then of record and the law in effect at that 
time.

2.  To the extent any error was committed in the Board 
decision of June 29, 1950, the record does not reflect that 
had it not been made it would have manifestly changed the 
outcome.


CONCLUSION OF LAW

The Board's decision of June 29, 1950, was not the product of 
CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, as a general rule, VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to claims of CUE in prior Board decisions or in prior 
rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 
412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001).

In a January 2008 motion from the veteran's accredited 
representative it was asserted that the original denial of 
service connection for a low back disorder in the Board's 
June 1950 decision was the product of CUE.

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE in Board decisions and what does not, and 
provide as follows:

(a) General.  CUE is a very specific and 
rare kind of error.  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for CUE in a 
prior Board decision must be based 
on the record and the law that 
existed when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute CUE.  To 
warrant revision of a Board decision on 
the grounds of CUE, there must have been 
an error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be CUE.

(d) Examples of situations that are not 
clear and unmistakable error.-

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an 
earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  CUE does 
not include the otherwise correct 
application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in 
the interpretation of the statute or 
regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

In this case, it has not been alleged that the statutory and 
regulatory provisions extant at the time were incorrectly 
applied in the June 1950 Board decision.  Rather, it has been 
contended that the decision committed a fact of error in its 
decision by alleging, " ... the evidence is insufficient to 
establish that a back condition was incurred in or aggravated 
by active service ..."  The motion then proceeds to identify 
evidence of record that it asserts supported a grant of 
service connection, to include a lay statement supporting the 
veteran's account of an in-service injury.  The motion 
contended, in essence, that this evidence showed the Board 
failed in acknowledging the correct facts in the June 1950 
decision, and, thus, committed CUE.

The Board acknowledges that the June 1950 decision did not 
specifically list all evidence of record.  However, in 
Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that "absent specific evidence indicating 
otherwise, all evidence contained in the record at the time 
of the Regional Office's (RO's) determination of the service 
connection must be presumed to have been reviewed by the VA, 
and no further proof of such review is needed."  The Federal 
Circuit explicitly rejected the view that all evidence must 
be discussed; i.e., that an adequate "review" of the record 
did not require an explanation in the RO decision of the 
impact or lack thereof of every piece of evidence of record.  
Although the decision was in regard to a decision of the RO 
and not a Board decision, the rationale would appear to be 
applicable to the Board as well.  This conclusion is 
supported by the fact that the final provisions of the 
regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE and the definition of CUE were based on prior rulings 
of the Court.  More specifically, it was observed that 
Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Accordingly, the Board is permitted to seek guidance as to 
the existence of CUE in prior Board decisions based on the 
caselaw regarding CUE in prior RO decisions.

The Board further notes that the June 1950 decision indicated 
that the service records were reviewed, and that "[l]ay and 
medical affidavits submitted by the veteran in support of his 
claim have been considered."  This description is sufficient 
to indicate that the evidence referenced in the January 2008 
CUE motion was reviewed by the Board at the time of the June 
1950 decision.  Consequently, the Board must conclude that 
the correct facts were before it at the time of the June 1950 
decision's adjudication of this claim, although the decision 
was admittedly brief in its analysis and description of the 
evidence of record.  Therefore, the allegation of CUE in that 
decision constitutes no more than a disagreement as to how 
the facts were weighed or evaluated, which the law 
specifically states does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).

For the reasons detailed above, the Board concludes that the 
June 1950 decision was not the product of CUE.  Therefore, 
the benefit sought in this case must be denied.


ORDER

Inasmuch as the June 29, 1950, Board decision was not the 
product of CUE, the motion is denied.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



